DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 24 December 2020 cancels claims 1-15 and adds claims 16-35. Applicant’s amendment has been fully considered and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang (Reg. No. 74,191) on 03 August 2022.
The application has been amended as follows: 
	For claim 23, add “non-transitory” before “computer-readable” on line 1.
	For claim 31, add “including a hardware processor” after “CA” on line 3.
	For claim 32, replace “satellite CA” with “hardware processor” on lines 1-2.
	For claim 34, replace “satellite CA” with “hardware processor” on line 2.
For claim 35, replace “satellite CA” with “hardware processor” on lines 1-2.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed certificate renewal process that requires a satellite certification authority (CA) to receives a permission configuration that includes permission information for renewing certificates, from a central CA. The satellite CA receives a certificate renewal request from a device such that the satellite CA judges whether a renewal condition is satisfied for the request, generates a new certificate using a private key corresponding to a level 3 certificate when the renewal condition is satisfied, and transmits the certificate to the device.
The closest prior art, Bowen (U.S. Patent No. 11,323,274), discloses a certificate management server/private certificate authority combination that acts as a satellite CA and provides certificate renewal functionality (Col. 7, lines 29-39). The certificate management service/private certificate authority receives a certificate renewal request from a client (Col. 13, lines 31-42), such that the certificate management service/private certificate authority validates credentials in the request (Col. 13, lines 43-65),  generates and digitally signs a new certificate using a private key corresponding to FIPS 140-2 Level 3 standards (Col. 13, line 65 – Col. 14, line 6 & Col. 20, lines 51-57), and returns the new certificate to the request client (Col. 14, lines 7-13).
Bowen does not disclose that a central certificate authority provides a permission configuration that includes permission information for renewing certificates to the certificate management service/private certificate authority. Bowen makes it clear that the use of the hardware security models for storing the level 3 private keys provides protection from key compromises that would undermine the certificate trust (Col. 20, lines 51-58), which is usually provided from public certificate authorities (Col. 20, lines 1-17). Therefore, Bowen teaches away from the usage of traditional central certificate authorities because the certificate management service/private certificate authority of Bowen can achieve certificate trust by ensuring that the certificate issuing private keys are protected from compromise (Col. 20, lines 51-58).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geisbush, U.S. Publication No. 2018/0287804, discloses a certificate management system that includes secondary certificate authorities.
Saboori, U.S. Publication No. 2014/0359281, discloses a certification evaluation system that discusses the usage of decentralized certificate authorities.
Roy-Chowdhury, U.S. Publication No. 2010/0268943, discloses a source authentication system that utilizes satellite certificate authorities to issue certificates.
Graff, U.S. Publication No. 2005/0144144, discloses an authentication system that utilizes secondary certificate authorities to issue device certificates.
Spaur, WO 2004/068424, discloses a certification process that can utilize secondary certificate authorities to operate for primary certificate authorities.
Yeager, U.S. Publication No. 2004/0088369, discloses a peer-to-peer system that utilizes satellite certificate authorities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437